FILED

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF ILLINOIS APR 2 1 209
CLE
UNITED STATES OF AMERICA, ) SOUTHERN Dist oe soURT
Plaintiff, )
) .
vs. ) CRIMINAL NO. 2 /- JOO3 7 ~ IPE
)
MINGQING XIAO, ) Title 18
) United States Code,
Defendant. ) Sections 1001(a)(1), 1343
INDICTMENT
THE GRAND JURY CHARGES:
Count 1
Wire Fraud — 18 U.S.C. § 1343
I. At times material to this Indictment:
a. The National Science Foundation (NSF) was a federal agency and part of

the executive branch of the United States government. The NSF awarded funding through
competitive grants to American colleges and universities and other research institutions,
including basic research and cutting edge “high risk, high pay off” ideas and projects.

b. In order to receive NSF funding, an institution was required to submit a
detailed application describing, among other things, the amount of funding requested, the names
of the principal participants conducting the research, and how the funding would be used.
During the application process, the principal investigator (PI) with the institution applying for the
award was required to disclose to NSF all “organizational affiliations” and all “Current and
Pending Support.” NSF defined Current and Pending Support: “[a]ll current project support
from whatever source (e.g., Federal, State, local or foreign government agencies, public or
private foundations, industrial or other commercial organizations, or internal funds allocated

toward specific projects) must be listed. The proposed project and all other projects or activities

1
requiring a portion of time of the P] and any other senior personnel must be included, even if
they receive no salary support from the project(s).”

c. Southern Illinois University — Carbondale (“SIUC”) was a public research
university located in Carbondale, Illinois.

d. From in or about 2000 to the present, the defendant, MINGQING XIAO,
was employed as a professor in the Department of Mathematics at SIUC. His research included
partial differential equations, control theory, optimization theory, dynamical systems, and
computational science. As an employee of SIUC, XIAO could apply for federal funds on behalf
of SIUC.

The scheme and artifice to defraud:

2. Beginning on or about August 1, 2018 and continuing to on or about July 16,
2019, in the Southern District of Illinois, and elsewhere, the defendant MINGQING XIAO
knowingly and willfully devised and intended to devise a scheme to defraud NSF, and to obtain
money and property from NSF, by means of materially false and fraudulent pretenses,
representations, and promises.

3, It was the object of the scheme to obtain money from NSF based, in part, on the
materially false and fraudulent pretenses, representations, and promises provided to NSF.

4. It was part of the scheme to defraud that, on or about September 13, 2018, XIAO
submitted to SIUC a proposal for an NSF grant for $151,099. XIAO certified to SIUC that the
proposal was “true, complete, and accurate.”

3. On or about September 17, 2018, XIAO caused that same grant proposal to be
submitted by SIUC to NSF.

6. On a grant proposal to NSF, applicants must disclose all “Current and Pending

Support” from whatever source. XIAO did not disclose to NSF a grant that XIAO had received

2
in or around 2017 from the Natural Science Foundation of Guangdong Province of China for
about 1,200,000 yuan (about $180,000) that ran from 2018-2022.

7. On a grant proposal to NSF, applicants must disclose all “Current and Pending
Support” from whatever source and all “organizational affiliations.” XJAO did not disclose on
the grant proposal to NSF his ongoing contractual obligations to Shenzhen University, a public
university located in Guangdong Province, China. On or about April 15, 2018, XIAO signed a
contract with Shenzhen University running from 2018 to 2023, replacing an earlier contract.
XIAO agreed to certain teaching and research obligations at Shenzhen University and agreed to
apply for research grants with the Chinese government on behalf of Shenzhen University. In
exchange, Shenzhen University agreed to pay XIAO a monthly salary. Shenzhen University
deposited XIAO’s monthly salary into an account at Ping An Bank.

8. On or about March 11, 2019, XIAO submitted to Shenzhen University an
application for a grant with the Natural Science Foundation of China, requesting about 605,000
yuan (about $90,000) for research from 2020-2023.

9. On or about April 29, 2019, a representative of NSF contacted XIAO by email
before awarding the grant, stating that NSF was contacting him “to make sure that the current
and pending support statement includes worldwide sources. So, if you have any position outside
of the US or any source of funding from any non-US funding source please include it in your
updated current and pending support page. The award size depends on what other support and
commitments of time you have, particularly other projects whose work overlaps this one.”

10. | Onor about May 1, 2019, XIAO falsely stated in reply to NSF, “I don’t have
other grants or pending proposals but this one.”

11. On or about July 16, 2019, NSF awarded a grant of $151,099 to SIUC with XIAO

as the sole PI, based in part on the false statements and omissions made by XIAO.

3
12. On or about September 17, 2018, in the Southern District of Illinois and

elsewhere, defendant,
MINGQING XIAO,

for the purpose of executing the scheme described above, caused signals to be transmitted by
means of wire communication in interstate commerce, namely a file containing the grant
proposal, which was sent from Carbondale, Illinois, via Fastlane on NSF.gov, to NSF servers
located outside Illinois.

In violation of Title 18, United States Code, Section 1343.

Count 2
Wire Fraud — 18 U.S.C. § 1343

1, Paragraphs 1-11 of Count 1 are incorporated herein by reference.
2. On or about May 1, 2019, in the Southern District of Hlinois and elsewhere,
defendant,
MINGQING XIAO,

for the purpose of executing the scheme described above, caused signals to be transmitted by
means of wire communication in interstate commerce, namely, an email sent by MINGQING
XIAO from the Southern District of Illinois, to NSF servers located outside Illinois.

In violation of Title 18, United States Code, Section 1343.

Count 3
False Statement — 18 U.S.C. § 1001(a)(1)

On or about September 13, 2018, in the Southern District of Illinois, defendant,
MINGQING XIAO,
did willfully and knowingly falsify, conceal, and cover up by trick, scheme, and device a material
fact in a matter within the jurisdiction of the executive branch of the government of the United

States, by falsely certifying to SIUC that the grant proposal to NSF was “true, complete, and

4
accurate” when XTAO knew that it was not.

In violation of Title 18, United States Code, Section 1001 (a) 1).

 

PETER T. REED
Assistant United States Attorney

Digitally signed by

STEVEN WEINHOEFT
{ Date: 2021.04.19

17:51:27 -05'00'

STEVEN D. WEINHOEFT
United States Attorney

 

Recommended Bond: $5,000 bond
